Court of Appeals
of the State of Georgia

                                          ATLANTA,____________________
                                                   May 08, 2018

The Court of Appeals hereby passes the following order:

A18D0424. EUGENE FRENCH v. THE STATE.

       Eugene French was convicted of two counts of aggravated child molestation.
We affirmed his convictions on appeal. See French v. State, 288 Ga. App. 775 (655
SE2d 224) (2007). In March 2018, French filed a motion to set aside an illegal
judgment, arguing that the trial court lacked subject matter jurisdiction to hear the case.
The trial court denied the motion, and French now seeks appellate review. We,
however, lack jurisdiction.
           As the Supreme Court has explained, a post-conviction motion to vacate an
allegedly void conviction is not an appropriate remedy in a criminal case. See Roberts
v. State, 286 Ga. 532, 532 (690 SE2d 150) (2010); Harper v. State, 286 Ga. 216, 218
(1) (686 SE2d 786) (2009).1 Any appeal from an order denying or dismissing such a
motion must be dismissed. See Roberts, 286 Ga. at 532; Harper, 286 Ga. at 218 (2).
Because French’s motion to set aside is not a valid remedy, this application from the
trial court’s denial of that motion is hereby DISMISSED.




       1
         The Court has also explained that a criminal defendant seeking to challenge a
conviction after it has been affirmed on direct appeal may “file an extraordinary motion
for new trial, OCGA § 5-5-41, a motion in arrest of judgment, OCGA § 17-9- 61, or
a petition for habeas corpus, OCGA § 9-14-40.” Harper, supra at 217 (1).
Court of Appeals of the State of Georgia
Clerk’s Office, Atlanta,____________________
                          05/08/2018
        I certify that the above is a true extract from
the minutes of the Court of Appeals of Georgia.
        Witness my signature and the seal of said court
hereto affixed the day and year last above written.


                                                      , Clerk.